Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, 4, 6-15, and 17-28 are allowed.  All rejections are withdrawn.  The amendments after final dated 2-26-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 26 and 27-28.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art of record fails to disclose or suggest either individually or together with any other prior art of record “[a] method for adapting  vehicle fuel supply , comprising the acts of:
executing N fuel use processes of the one or more vehicles, including 
a first vehicle, 
wherein each of the N fuel use processes is a fuel use process executed at an Nth time, 
using a fuel having a fuel parameter that affects 
a fuel use characteristic resulting from the fuel use process, and 
wherein the fuel use characteristic is also affected by 
a peripheral condition ancillary to the N fuel use processes,
sensing: (a) values of the fuel use characteristic for the N fuel use processes, and 
(b) values of the peripheral condition for the N fuel use processes;
based on the sensed values of the fuel use characteristic and the peripheral condition, 
determining a mathematical relationship between the fuel use characteristic and the peripheral condition;
generating respective profiles for the one or more vehicles, 
each respective profile based on the mathematical relationship, wherein the each respective profile includes: 
a profile data record and/or 
learning data reflecting an adaptation of the fuel parameter as a function of the peripheral condition values so as to achieve target values of the fuel use characteristic, and 
a corresponding adaptation of an operating parameter of a drive system of the vehicle;
determining, as a function of the each respective profile, 
a target value of the fuel parameter corresponding to 
a target value of the fuel use characteristic; and
transmitting a control signal to a vehicle-external fuel supply so as to adapt fuel supplied to 
the first vehicle and/or 
a second vehicle during 
a refueling process for 
an N+m fuel use process such that the supplied fuel has the target value of the fuel parameter, 
wherein the N+m  fuel use process is the fuel use process at an N+m  time”. 
	Schwarze discloses using two different fuels in a vehicle and a kerosene fuel can be used or a liquid hydrogen.  For more than two fuels an energy amount can be determined. 
	It is silent as to “[a] method for adapting  vehicle fuel supply , comprising the acts of:
executing N fuel use processes of the one or more vehicles, including 
a first vehicle, 
wherein each of the N fuel use processes is a fuel use process executed at an Nth time, 
using a fuel having a fuel parameter that affects 
a fuel use characteristic resulting from the fuel use process, and 
wherein the fuel use characteristic is also affected by 
a peripheral condition ancillary to the N fuel use processes,
sensing: (a) values of the fuel use characteristic for the N fuel use processes, and 
(b) values of the peripheral condition for the N fuel use processes;
based on the sensed values of the fuel use characteristic and the peripheral condition, 
determining a mathematical relationship between the fuel use characteristic and the peripheral condition;
generating respective profiles for the one or more vehicles, 
each respective profile based on the mathematical relationship, wherein the each respective profile includes: 
a profile data record and/or 
learning data reflecting an adaptation of the fuel parameter as a function of the peripheral condition values so as to achieve target values of the fuel use characteristic, and 
a corresponding adaptation of an operating parameter of a drive system of the vehicle;
determining, as a function of the each respective profile, 
a target value of the fuel parameter corresponding to 
a target value of the fuel use characteristic; and
transmitting a control signal to a vehicle-external fuel supply so as to adapt fuel supplied to 
the first vehicle and/or 
a second vehicle during 
a refueling process for 
an N+m fuel use process such that the supplied fuel has the target value of the fuel parameter, 
wherein the N+m  fuel use process is the fuel use process at an N+m  time”. 
	Sulatisky teaches a neural network that can record a fuel type and this data can be used for different fuels. 
	It is silent as to “[a] method for adapting  vehicle fuel supply , comprising the acts of:
executing N fuel use processes of the one or more vehicles, including 
a first vehicle, 
wherein each of the N fuel use processes is a fuel use process executed at an Nth time, 
using a fuel having a fuel parameter that affects 
a fuel use characteristic resulting from the fuel use process, and 
wherein the fuel use characteristic is also affected by 
a peripheral condition ancillary to the N fuel use processes,
sensing: (a) values of the fuel use characteristic for the N fuel use processes, and 
(b) values of the peripheral condition for the N fuel use processes;
based on the sensed values of the fuel use characteristic and the peripheral condition, 
determining a mathematical relationship between the fuel use characteristic and the peripheral condition;
generating respective profiles for the one or more vehicles, 
each respective profile based on the mathematical relationship, wherein the each respective profile includes: 
a profile data record and/or 
learning data reflecting an adaptation of the fuel parameter as a function of the peripheral condition values so as to achieve target values of the fuel use characteristic, and 
a corresponding adaptation of an operating parameter of a drive system of the vehicle;
determining, as a function of the each respective profile, 
a target value of the fuel parameter corresponding to 
a target value of the fuel use characteristic; and
transmitting a control signal to a vehicle-external fuel supply so as to adapt fuel supplied to 
the first vehicle and/or 
a second vehicle during 
a refueling process for 
an N+m fuel use process such that the supplied fuel has the target value of the fuel parameter, 
wherein the N+m  fuel use process is the fuel use process at an N+m  time”. 

	The ‘095 publication teaches a roll off modular tank system that can put a fuel in a retrofit.  The ‘095 is silent as to “[a] method for adapting  vehicle fuel supply , comprising the acts of:
executing N fuel use processes of the one or more vehicles, including 
a first vehicle, 
wherein each of the N fuel use processes is a fuel use process executed at an Nth time, 
using a fuel having a fuel parameter that affects 
a fuel use characteristic resulting from the fuel use process, and 
wherein the fuel use characteristic is also affected by 
a peripheral condition ancillary to the N fuel use processes,
sensing: (a) values of the fuel use characteristic for the N fuel use processes, and 
(b) values of the peripheral condition for the N fuel use processes;
based on the sensed values of the fuel use characteristic and the peripheral condition, 
determining a mathematical relationship between the fuel use characteristic and the peripheral condition;
generating respective profiles for the one or more vehicles, 
each respective profile based on the mathematical relationship, wherein the each respective profile includes: 
a profile data record and/or 
learning data reflecting an adaptation of the fuel parameter as a function of the peripheral condition values so as to achieve target values of the fuel use characteristic, and 
a corresponding adaptation of an operating parameter of a drive system of the vehicle;
determining, as a function of the each respective profile, 
a target value of the fuel parameter corresponding to 
a target value of the fuel use characteristic; and
transmitting a control signal to a vehicle-external fuel supply so as to adapt fuel supplied to 
the first vehicle and/or 
a second vehicle during 
a refueling process for 
an N+m fuel use process such that the supplied fuel has the target value of the fuel parameter, 
wherein the N+m  fuel use process is the fuel use process at an N+m  time”. 

	The ‘194 publication teaches an aircraft which can use compressed natural gas and LNG fuel and also which can be a diesel fuel.  The fuels can be used under different working conditions. 
	The ‘194 publication is silent as to “[a] method for adapting  vehicle fuel supply , comprising the acts of:
executing N fuel use processes of the one or more vehicles, including 
a first vehicle, 
wherein each of the N fuel use processes is a fuel use process executed at an Nth time, 
using a fuel having a fuel parameter that affects 
a fuel use characteristic resulting from the fuel use process, and 
wherein the fuel use characteristic is also affected by 
a peripheral condition ancillary to the N fuel use processes,
sensing: (a) values of the fuel use characteristic for the N fuel use processes, and 
(b) values of the peripheral condition for the N fuel use processes;
based on the sensed values of the fuel use characteristic and the peripheral condition, 
determining a mathematical relationship between the fuel use characteristic and the peripheral condition;
generating respective profiles for the one or more vehicles, 
each respective profile based on the mathematical relationship, wherein the each respective profile includes: 
a profile data record and/or 
learning data reflecting an adaptation of the fuel parameter as a function of the peripheral condition values so as to achieve target values of the fuel use characteristic, and 
a corresponding adaptation of an operating parameter of a drive system of the vehicle;
determining, as a function of the each respective profile, 
a target value of the fuel parameter corresponding to 
a target value of the fuel use characteristic; and
transmitting a control signal to a vehicle-external fuel supply so as to adapt fuel supplied to 
the first vehicle and/or 
a second vehicle during 
a refueling process for 
an N+m fuel use process such that the supplied fuel has the target value of the fuel parameter, 
wherein the N+m  fuel use process is the fuel use process at an N+m  time”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668